IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,521-02


EX PARTE EVERITT HANSEL HOWARD, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1006165D
IN THE 213TH DISTRICT COURT FROM TARRANT COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
robbery by threats and sentenced to imprisonment for sixty years. 
	On September 24, 2009, a timely order designating issues was signed by the trial court . The
habeas record has been forwarded to this Court prematurely. We remand this application to Tarrant
County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
	The District Clerk of Tarrant County is ordered to forward this application to this Court after
the judge of the 213th Judicial District Court completes an evidentiary investigation and enters 
findings of fact and conclusions of law.

Filed: November 4, 2009
Do not publish